FILED
                           NOT FOR PUBLICATION                              JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30241

              Plaintiff - Appellee,              D.C. No. 1:06-CR-00058-RFC-1

  v.
                                                 MEMORANDUM *
DAVID ALLEN WILLIAMS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                                                       **
                             Submitted June 29, 2010


       David Williams appeals from the 240-month sentence for receipt and

distribution of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2) and

2252A(a)(5)(B), imposed upon remand for resentencing. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court failed to consider and to properly

weigh certain factors under 18 U.S.C. § 3553(a) , including his poor health,

advanced age, and low statistical probability of recidivism, resulting in a sentence

that was both procedurally and substantively unreasonable.

      “[T]he abuse of discretion standard of review applies to appellate review of

all sentencing decisions – whether inside or outside the Guidelines range.” Gall v.

United States, 552 U.S. 38, 49 (2007). Although we do not apply a presumption of

reasonableness, “when the judge’s discretionary decision accords with the

[Sentencing] Commission’s view of the appropriate application of § 3553(a) in the

mine run of cases, it is probable that the sentence is reasonable.” United States v.

Carty, 520 F.3d 984, 994 (9th Cir. 2008) (en banc) (quoting Rita v. United States,

551 U.S. 338 (2007)).

      Here, the district court imposed a sentence within the advisory Guidelines

range. The court considered that the defendant’s statistical probability of

recidivism because of his advanced age was offset by his commission of the offense

at an advanced age, as well as the psychosexual evaluation which noted that the

defendant posed a danger to the public. The record reflects that the district court

properly acknowledged and considered the arguments of the parties, discussed the




                                           2
application of § 3553(a) factors, and imposed a sentence “sufficient, but not greater

than necessary” to achieve the aims of 18 U.S.C. § 3553(a).

      AFFIRMED.




                                          3